GILBERT, Circuit Judge
(dissenting). I agree with the majority of the court that t,he crucial question of the present cases is whether *19or not the appellees had such possession or right of possession of the premises in controversy as to take them out of the list of vacant lands open to settlement at the date when the appellant’s grantor selected them as lieu lands. Assuming the settled law to be that land is not mineral land on which mineral has not been discovered, and that therefore the premises in question here were not excluded from selection on the ground that they were not agricultural land, the case resolves itself into the inquiry, what was the nature of the right which the appellees had secured prior to December, 1899, when the appellant’s grantor made his selection? The bill alleges that in the month of June of that year the appellees had located upon these premises certain placer mining claims. The nature of the act by which .such locations were made is not stated. It may be assumed that it consisted in marking and establishing the four corners, and posting at one of them a notice of the claim. These acts by themselves alone gave no right whatever to the locator. They were not the initiation of a claim, nor did they constitute constructive possession. The most that could be claimed for them is that the locations took effect at the date of the discovery of mineral in paying quantity, provided that rights of others had not then intervened. Jupiter Min. Co. v. Bodie Consol. Min. Co. (C. C.) 11 Fed. 666; Erwin v. Perego, 35 C. C. A. 482, 93 Fed. 608. So far as the present controversy is concerned, therefore, the acts of location made in June, 1899, may be eliminated from the case, for they can have no bearing upon the question under discussion. According to the allegations of the bill, no other act was done by the locators between the date of location and the date of the selection of the land by the appellant’s grantor in the following December. The bill charges, however, that after such selection was made the defendants, on or about January 6, 1900, entered upon the lands; and erected derricks thereon, and bored for oil, which on or about the last day of January, 1900, they discovered in paying quantity. This is the state of the facts as presented by the bill, and by which we must be guided in dealing with the demurrer. I submit that the mere location of a mining claim on land that is not mineral, unaccompanied by other acts, is insufficient to initiate any kind of right to the land, and that land covered by such a claim is as truly vacant land open to settlement as is any other laud of the public domain. But the opinion of the majority of the court contains the statement that the appellees were, at the time of the selection of these lands as lieu lands, “in the occupancy of the land they had located. They claimed it to be mineral, and they -were diligently at work to prove it to be such.” This statement is based upon the assumption that there must be read into the bill certain facts which are found in the affidavits filed on behalf of the appellees upon the application which was' made for an injunction. I know of no rule of chancery practice which permits us to do this, or to take as proven any allegation that the complainant has not admitted to be true; but if, indeed, we are authorized to consider the case as if these facts had been incorporated in the bill, I am still of the opinion that the demurrer should have befn overruled. What is the nature of the right of a prospector upon the public lands of the United States? It is *20settled that he is not a trespasser. On the contrary, he is invited to explore and to occupy. By the act of May io, 1872, all valuable mineral deposits are declared to be free and open for exploration and purchase, “and the land in which they are found to occupation and purchase.” It will be observed that by the terms of the statute the right to occupy follows the discovery. There is no statutory right of possession or occupation, pr any other right whatever conferred by any statute, prior to discovery, save and except the right of exploration. While permitting the freest exploration, it does not appear to be the purpose of the legislation in regard to the mineral lands of the United States to permit a prospector or an intending locator to initiate any kind of right to such lands prior to a discovery, or to permit him by any act of his prior to discovery to interfere with the appropriation and settlement of lands as agricultural lands under the public land laws, or other laws offering such lands to selection or appropriation. All the decisions to which my attention has been directed are reconcilable with this view. The courts have gone no further than to hold that the possession of a prospector may not be interfered with by one who has no better right than he. This has been held, not as the construction of the mining laws, but, upon motives of public policy, to prevent entries by force and violence. One in possession of premises without right or title may prevent the intrusion of another who is equally without right or title solely upon the ground that possession is prima facie evidence of title. Atherton v. Fowler, 96 U. S. 513, 24 L. Ed. 732; Brandt v. Wheaton, 52 Cal. 430, Campbell v. Rankin, 99 U. S. 261, 25 L. Ed. 435. It is contended that certain decisions go further than the doctrine above announced, and reference is made to the opinion of Mr. Justice Miller in Crossman v. Pendery (C. C.) 8 Fed. 693, and to the language of the supreme court in Tarpey v. Madsen, 178 U. S. 215, 20 Sup. Ct. 849, 44 E. Ed. 1042. In the first of these cases it was held that a prospector upon the public mineral domain may, as against another prospector, protect his pedis possessio while searching for mineral. The learned justice proceeded to remark, “His possession, so held, is good as a possessory title against all the world, except the government of the United States.” I submit that this language means no more than that such possession is good as against all except those who may initiate a right to the land under the land laws of the United States, or who may place themselves in the attitude of acquiring the right or title of the United States. The court in that case was called upon to discuss no question save the relative rights of rival prospectors, and the language used is referable only to that controversy. So, in Tarpey v. Madsen the question before the court was whether one who had actually occupied public land with the intention to make a homestead or pre-emption entry could'be defeated by the mere lack of a place where to make a record of his intention. Incidentally the court remarked:
“It is a matter of common knowledge that many go on to the public domain, huild cabins, and establish themselves, temporarily, at least,, as occupants, but having in view simply prospecting for minerals, hunting, trapping, etc., and with no thought of acquiring title to land. Such occupation is often accompanied by buildings and inclosures for housing and care of stock, *21and sometimes by cultivation of the soil with a view of providing fresh vegetables. These occupants are not, in the eye of the law, considered as technically trespassers. No individual can interfere with their occupation, or compel them to leave. Their possessory rights are recognized as of value, and made the subjects of barter and sale.”
Clearly, this language means no more than that the possession of the public lands which is referred to in the quotation is good as against a stranger. Can it be said that the supreme court intended to say that one who enters upon and takes possession of public land for purposes of “hunting or trapping,” and with “no thought of acquiring title to the land,” acquires a right which he can hold as against an intending settler under the homestead laws? The language is susceptible of no such construction,—a construction totally at variance with the trend and policy of all legislation concerning the disposition of. the public lands, and directly contrary to the provisions of the statute of February 25, 1885, entitled “An act to prevent unlawful occupancy of the public lands.” The true meaning of the language so quoted from the opinion of the court is found in the words of the same court in Sparks v. Pierce, 115 U. S. 413, 6 Sup. Ct. 105, 29 L. Ed. 429, where it was said:
“Mere occupancy of tbe public lands, and Improvements thereon, give no vested right therein as against the United States, and consequently not against any purchaser from them.”
The appellants in the cases under consideration are purchasers from the United States.
The right to explore for minerals upon the public domain is but a license. It does not, prior to discovery, constitute a legal right in or to the land on which the exploration is made. The attitude of the prospector to the land is not like the entry of a settler under the pre-emption law, or like that of any other permitted appropriator of the public lands. He is not required to enter with any intention of ultimately acquiring title, nor does he in fact enter with such intention. His intention must, of necessity, depend upon the result of his investigation. He may rove over the public lands at will, and may dig and excavate wherever he may choose, provided that he shall not interfere with another who is making like explorations, or trespass upon the lawful possession of another. Until the discovery of the mineral, the law gives him no right whatever, except to defend himself against the invasion of another who has no greater right. If a prospector while exploring for mineral permit another to enter peaceably upon the same premises and to explore, there can be no question that the latter, if he first discover mineral, will acquire the right thereto, and the right to locate the claim. Belk v. Meagher, 3 Mont. 65; Id., 104 U. S. 279, 26 L. Ed. 735. The general nature of the right of the prospector has often been defined by the courts. Said Judge Sawyer in Jupiter Min. Co. v. Bodie Consol. Min. Co. (C. C.) 11 Fed. 675, “No rights can be acquired under the statute by a location made before the discovery.” The circuit court of appeals for the Eighth circuit, in Erwin v. Perego, 35 C. C. A. 482, 93 Fed. 611, speaking of the two essential acts of discovery and location said, “But when these requirements have been complied with the land is *22no longer public, but the possession, the right of possession, and the right to acquire the title are irrevocably vested in the locator.” There are similar expressions in the decisions of the state courts. “The right of possession comes only from a valid location.” Russel v. Hoyt, 4 Mont. 421, 2 Pac. 25. “The mere naked possession of a mining claim is not sufficient to hold such a claim against a subsequent location made in pursuance of law.” Hopkins v. Noyes, 4 Mont. 556, 2 Pac. 280. “Possession is good against mere intruders, but is not good as against one who has complied with the mining laws.” Garthe v. Hart, 73 Cal. 543, 15 Pac. 93. If it be the law that vacant, nonmineral land, upon which a prospector is making his explorations, is not open to settlement or to selection as lieu land, and that such a prospector, by his mere presence, or by having dug a hole or erected a derrick, acquires the right to retain possession of the land uptil his explorations shall be finished, what is the limit of his right, and where is the halting place? What acts of a prospector shall be sufficient, and what shall not be sufficient, to withdraw such lands from settlement or from selection as agricultural lands? How shall a lieu-land selector or a homestead settler know that a prospector is not, or has not recently been, digging or otherwise exploring for mineral in some gulch or cañón of the nonmineral land included in the entry or selection ? And how shall he ascertain that exploration once begun has ceased? How extensive an area of the public domain, and for how long a period of time, may a single prospector so occupy that it shall not be open to settlement or selection ? It is no answer to these inquiries to say that the court will not in the present case define the nature of the acts which will constitute such a possessory right, but will content itself with the conclusion that the acts set forth in the case at bar are sufficient. I submit that the decision imports into the statute terms that are not there written, and that were not within the intention of congress, and that by the use of the words “vacant land open to settlement” the intention was to refer the selector of lieu lands to the records of the land office,, and to the condition of the land itself, whether in the open occupation of a settler holding the possession with the avowed intention of acquiring title under the public land laws, and not to leave the question, what are vacant lands open to settlement? to be variably answered by the judgments of courts upon the special facts presented in each case.